                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


LYDIA J. STEPP,

               Plaintiff,

                                                       Civil Action 2:18-cv-00641
                                                       Judge Sarah D. Morrison
       v.                                              Chief Magistrate Judge Elizabeth P. Deavers


COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Lydia J. Stepp (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for Supplemental Security Income benefits (“SSI”). This matter is before the United

States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors

(ECF No. 13), the Commissioner’s Memorandum in Opposition (ECF No. 18), Plaintiff’s Reply

(ECF No. 19), and the administrative record (ECF No. 9). For the following reasons, it is

RECOMMENDED that the Court REVERSE the Commissioner’s nondisability finding and

REMAND this case to the Commissioner and the ALJ under Sentence Four of § 405(g).

                                        I. BACKGROUND

       Plaintiff applied for Supplemental Security Income benefits on March 27, 2015. (R. at

193–98.) Plaintiff’s claim was denied initially and upon reconsideration. (R. at 144–55.) Upon

request, a hearing was held on April 26, 2017 in which Plaintiff, represented by counsel,
appeared and testified. (R. at 39–79.) A vocational expert also appeared and testified at the

hearing. (R. at 71–77.) On November 7, 2017, Administrative Law Judge Timothy Gates (“the

ALJ”) issued a decision finding that Plaintiff was not disabled at any time after February 12,

2015, the alleged onset date. (R. at 9–35.) On May 11, 2018, the Appeals Council denied

Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. at 1–6.) Plaintiff then timely commenced the instant action. (ECF No. 3.)

                                     II. HEARING TESTIMONY

   A. Plaintiff’s Testimony

       Plaintiff testified that her boyfriend is Roy Ankrom and she lives with him and his

mother, Norma Ankrom. (R. at 48, 59.) Plaintiff stated that Norma does the housework,

cooking, and cleaning. (R. at 57.) Plaintiff further stated that her typical day involves waking

up, taking her medications, taking a shower, taking the dog outside, and then sitting in front of

the television for the rest of the day. (R. at 58–59.) She also stated that she has never had a

driver’s license. (R. at 62.) Plaintiff testified that the highest grade level she completed in

school was the ninth grade and she did not try to get her GED. (R. at 48.) Plaintiff stated that

she does not do any reading and that her reading level during school was a second grade level.

(R. at 48—49.) Plaintiff further stated that she was in special education classes for all school

subjects. (R. at 49.) Plaintiff testified that she has never worked a day in her life because she

has “been sick all [her] life and [has] been getting SSI” since she was fifteen-years-old. (Id.)

       Plaintiff stated that at age nineteen she had surgery because her gallbladder and appendix

ruptured. (R. at 49–50.) Plaintiff testified that her wound from that surgery “came back open.”

(R. at 50.) Plaintiff further testified she is currently being treated for the wound. (Id.) Plaintiff

stated that the wound affects her “if [she tries] to get stuff over the top of [her] head or



                                                   2
something, it stretches it and it pulls the skin more open and it starts bleeding.” (R. at 51–52.)

Plaintiff also stated that if she lifts more than five or six pounds it is “too heavy” and “stretches

her wound.” (R. at 54–55.) Plaintiff later testified that there are two holes that remain open in

her stomach and puss will come out of them. (R. at 67.)

          Plaintiff also testified that her medication makes her “sleep all the time.” (R. at 52.) She

further testified that she has been using an inhaler for about two years and that her breathing

problems get worse when she walks. (Id.) Plaintiff stated that she has had problems with her

knees that affect walking and sitting. (Id.) Additionally, Plaintiff stated that she has back pain

that “goes down to [her] right knee . . . clear down [her] leg and [her] hip.” (R. at 53.) Plaintiff

also testified that she has schizophrenia and does not like to be around people or be in elevators.

(Id.) Plaintiff further testified that she gets migraine headaches three to four times a month. (R.

at 68.)

          Plaintiff testified that she has six living children and sixteen grandchildren, with the

sixteenth grandchild still in utero at the time of the hearing. (R. at 70.) Plaintiff further testified

the fifteenth grandchild was eight months old at the time of the hearing and she could not hold

him because he was too heavy. (R. at 71.)

    B. Vocational Expert Testimony

          Jerry O’Chesky testified as the vocational expert (“VE”) at the April 2017 hearing. (R. at

41.) The ALJ asked the VE to assume a hypothetical individual with the same age and education

as Plaintiff who could occasionally climb ramps and stairs; but never climb ladders, ropes or

scaffolds; who could occasionally balance, kneel, crouch, and crawl; who could frequently stoop;

who could not have any exposure to workplace hazards such as unprotected heights or moving

mechanical parts; who is limited to performing simple, routine tasks; who can have occasional



                                                    3
interaction with supervisors and coworkers but no interaction with the general public; who can

adapt to routine changes in the workplace; and must have a workplace where there is only

moderate time and production demands. (R. at 72.) Assuming those limitations, the VE testified

that the individual could perform light, unskilled work such as a cleaner at the light, unskilled

level; a light, unskilled hand packer; and a light, unskilled inspector. (R. at 73.)

        The ALJ then asked the VE to assume a hypothetical individual with the same age and

education as Plaintiff who is limited to work at a sedentary exertional level; who can stand and

walk up to two hours in an eight-hour workday; who can sit for up to six hours in an eight-hour

workday; who can lift and carry up to ten pounds occasionally and less than ten pounds

frequently; with the same postural, environmental, and mental limitations as the previous

hypothetical. (Id.) Assuming those limitations, the VE testified that the individual could

perform work in sedentary, unskilled occupations such as an assembler at the sedentary,

unskilled level; sorter at the sedentary, unskilled level; or inspector at the sedentary, unskilled

level. (R. at 74.)

        The ALJ then asked the VE to assume a hypothetical individual with the same age and

education as Plaintiff and the same limitations as in either the first or second hypothetical, but in

addition the individual would be absent from work two days per month. (Id.) Assuming those

limitations, the VE testified that the individual could not work because “with that rate of

absenteeism . . . most employers are eventually going to terminate that worker.” (R. at 75.)

        The VE next testified that assuming a hypothetical individual with the Plaintiff’s age and

education who in an eight-hour workday could sit for an hour and a half to two hours and would

only occasionally be able to perform activities within a schedule, this individual would not be

able to do competitive work. (R. at 75.) The VE further testified that assuming the first or



                                                  4
second hypothetical, but adding limitations that the individual would not be able to do any

overhead reaching, would not be able to extend their arms forward, and would have to sit in a

position that would cause them to either sit back into a chair or in another position to take

pressure off their abdomen, then this individual would not be able to perform any of the jobs

provided for the first or second hypotheticals. (R. at 75–76.)

                             III. RELEVANT RECORD EVIDENCE

       Norma Ankrom provided a statement regarding Plaintiff on April 20, 2017:

       My name is Norma Ankrom and [I am] the home owner where Lydia Stepp is now
       living. Lydia’s health is getting worse all the time. On Easter Sunday her son
       Bobby came to our house with his 2 children[.] His little Girl wanted to sit on
       grandma’s lap. Lydia couldn’t let her[.] She is three years old, but Lydia couldn’t
       hold her[] as it is too painful on her stomach; where she had surgery last October.

       The wound is still open in a couple of places. Lydia has a hard time reaching up
       into the bathroom and kitchen cupbords [sic] as it pulls on her stomach. The other
       child Bobby brought to the house is a little boy who weights [sic] about 17 pounds.
       Lydia cried when they left because she wanted to hold the baby; but the pain was
       to [sic] much on her back. When we go shopping; Lydia is always asking me to
       get something for her. If she trys [sic] to get it for [herself], she has pains shooting
       up her legs and into her back.

       Lydia can’t be out an[d] about for very long; as her knees give out and she does[n]’t
       want to fall. Lydia fell in the house about three weeks ago[] and [I] couldn’t get
       her up. I called a neighbor man to help get her up off of the floor.

       I am the one who makes sure she takes medication. She goes to therpy [sic] for the
       paines [sic] in her back and legs[.] When ever [sic] she leaves the house I make
       sure she takes her cain [sic]. I also make sure she has pain medication with her.

(R. at 386.)

       Roy Ankrom also provided a statement regarding Plaintiff on April 21, 2017:

       I am Roy Ankrom and a friend to Lydia Stepp. She is living with my mother and
       me[] in our home. The only help she gets is food stamps and Medical Help.

       When I first brought her to my house she was being treated for Hepatitis B; and
       Cirrohosis [sic] of the Liver. At that time she was on the list for a liver transplant,



                                                  5
       That was about 4 or 5 years ago. Sence [sic] that time her health has gone down
       hill [sic].

       When she gets her food stamps; I take her to the grocery store to get what she wants.
       I am with her to bend down or to reach up to get something she can’t. After about
       20 to 25 minutes she has to go back to the car to rest her back and her legs. The
       pain is so bad she is in tears. If she is having a good day, she likes to look around
       in seconed [sic] hand stores; but it never last[s] very long. I will find her sitting
       down some where [sic], because of the pain in her back and legs. If her legs give
       out, she falls down. At this time I have to get her in the car to come home[.] She
       sits a lot; but at 20 to 25 minutes at a time. There is a limit to what she can lift.
       [N]othing over 5 to 10 pounds.

       I also help Lydia keep track of all her medicines. I want to help her any way I can,
       when I can.

(R. at 392.)

                               IV. ADMINISTRATIVE DECISION

       On November 2, 2017, the ALJ issued his decision. (R. at 9–35.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since February 12, 2015, the alleged onset date. (R. at 14.) The ALJ found that




1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant's residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. §416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009); Foster
v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                6
Plaintiff has the following severe impairments: obesity; chronic liver disease; hyperlipidemia;

mild degenerative disc disease of the lumbar spine; osteoarthritis of the right knee; a depressive

disorder; borderline intellectual functioning; and generalized anxiety disorder. (R. at 15.) The

ALJ further found that Plaintiff did not have an impairment or combination of impairments that

meets or medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (R. at 16.)

       At step four of the sequential process, the ALJ set forth Plaintiff’s residual functional

capacity (“RFC”) as follows:

       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 416.967(b) except her ability to perform the full range of light exertion
       work is compromised by postural limitations that prevent her from climbing
       ladders/ropes/scaffolds and restrict her to performing the following on no more than
       an occasional basis during an eight-hour workday: climbing stairs/ramps, balance,
       kneel, crouch and crawl. The [Plaintiff] is able to perform stooping tasks on a
       frequent basis during an eight-hour day. The [Plaintiff] has environmental
       limitations that prevent her from working around dangerous hazards such as
       unprotected heights or moving machinery. Due to her mental impairments, the
       [Plaintiff] is limited to performing simple routine tasks in an environment with no
       more than moderate pace/production demands, which does not require contact with
       the public, and which requires no more than occasional interactions with
       supervisors and/or coworkers.


       (R. at 21–22.)

       The ALJ concluded that Plaintiff did not have any past relevant work. (R. at 27.) The

ALJ found that considering Plaintiff’s age, education, work experience, and RFC, there are jobs

that exist in significant numbers in the national economy that Plaintiff can perform. (R. at 28.)

He therefore concluded that Plaintiff was not disabled under the Social Security Act from

February 12, 2015, through the date of the administrative decision. (R. at 29.)




                                                 7
                                    V.   STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir.

1997)).

          Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to

follow its own regulations and where that error prejudices a claimant on the merits or deprives

the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007)).



                                                   8
                                          VI.   ANALYSIS

       Plaintiff puts forth two assignments of error. First, Plaintiff asserts that the ALJ

improperly rejected opinion statements from two third-parties contained in the record. (ECF No.

13, at pg. 1.) Second, Plaintiff asserts that the ALJ’s finding that her abdominal wound was a

non-severe impairment is not supported by substantial evidence. (Id.) The Undersigned agrees

with Plaintiff’s first contention, that the ALJ improperly rejected opinion statements from two

third-parties contained in the record.2

       “As to third-party statements made by Plaintiff’s family and friends, Section 404.1513(d)

of Title 20 of the Code of Federal Regulations provides that other sources may provide evidence

to show the severity of a claimant’s impairment and how it impacts a claimant’s ability to work.”

Allums v. Colvin, No. 1:14-cv-2429, 2015 WL 9282334, at *21 (N.D. Ohio Nov. 25, 2015),

report and recommendation adopted, No. 1:14-cv-2429, 2015 WL 9258507 (N.D. Ohio Dec. 17,

2015) (citing 20 C.F.R. § 404.1513(d)). “‘Other sources’ include non-medical sources such as

spouses, parents, other care-givers, siblings, relatives, friends, neighbors and clergy.” Id. (citing

20 C.F.R. § 404.1513(d)). SSR 06–3p3 provides that an ALJ should consider evidence from non-

medical sources who have not seen a claimant in a professional capacity and the ALJ may

consider “such factors as the nature and extent of the relationship, whether the evidence is

consistent with other evidence, and any other factors that support or refute the evidence.” 2006

WL 2329939, at *6 (Aug. 9, 2006). However, the United States Court of Appeals for the Sixth




2
  This finding obviates the need for in-depth analysis of Plaintiff’s remaining assignment of
  error. The Court, however, encourages the Commissioner to address this contention if the
  Court ultimately remands the case.
3
  Effective March 27, 2017, SSR 06-03p was rescinded. 82 Fed. Reg. 15263-01 (March 17,
  2017). However, because Plaintiff filed her claims prior to the effective date, SSR 06-03p still
  applies in the instant action.
                                                  9
Circuit has held that “an ALJ can consider every piece of evidence without addressing [all the

evidence] in his opinion.” Kornecky v. Comm'r of Soc. Sec, 167 F. App’x 496, 507–08 (6th Cir.

2006). SSR 06-03p provides as follows:

       Although there is a distinction between what an adjudicator must consider and what
       the adjudicator must explain in the disability determination or decision, the
       adjudicator generally should explain the weight given to opinions from [third
       parties], or otherwise ensure that the discussion of the evidence in the determination
       or decision allows a claimant or subsequent reviewer to follow the adjudicator’s
       reasoning, when such opinions may have an effect on the outcome of the case.

2006 WL 2329939 at *6.

       Under the regulations, Norma Ankrom and Roy Ankrom’s statements constitute “other

source” evidence. As described in SSR 06-03p, “other source” evidence includes health care

providers who are not “acceptable medical sources,” such as nurse practitioners, physicians

assistants, licensed clinical social workers, and therapists. 2006 WL 2329939 at *2. It also

includes, as is the case here, “non-medical sources” such as school teachers, counselors, social

welfare agency personnel, family, friends, neighbors, clergy, and employers. Id. The

Commissioner must consider “other source” evidence but may do so only for the purpose of

determining the severity of a claimant’s impairments. Id. Unlike “acceptable medical source”

evidence, it cannot be used to establish the existence of a medically determinable impairment. Id.

       Further, the Ruling points out that there are two kinds of “non-medical source” evidence.

First, there is the “non-medical source” who has seen the claimant in a professional capacity,

such as a teacher, counselor, or social worker. Id. at *5–6. As described in the Ruling, when

evaluating the first kind of “non-medical source” evidence,

       it would be appropriate to consider such factors as the nature and extent of the
       relationship between the source and the individual, the source’s qualifications, the
       source’s area of specialty or expertise, the degree to which the source presents
       relevant evidence to support his or her opinion, whether the opinion is consistent
       with other evidence, and any other factors that tend to support or refute the opinion.

                                                10
Id. at *5.

        The second kind of “non-medical source” is one who has not seen the claimant in a

professional capacity in connection with his or her impairments. As described in the Ruling, this

kind of “non-medical source” evidence includes a claimant’s “spouse, parents, friends, and

neighbors.” Id. When evaluating the second kind of “non-medical source” evidence,

        it would be appropriate to consider such factors as the nature and extent of the
        relationship, whether the evidence is consistent with other evidence, and any other
        factors that tend to support or refute the evidence.

Id.

        Here, Plaintiff specifically asserts that the ALJ improperly gave little weight to the

statements of Norma Ankrom and Roy Ankrom “based on only one expressed basis, that they are

potentially biased.” (ECF No. 13, at pg. 8.) The ALJ found the following regarding the two

statements:

        Due to potential bias, the undersigned give[s] little weight to the opinion statements
        from Roy Ankrom (the claimant’s boyfriend) and his mother, Norma Ankrom (who
        owns the home where the claimant resides).

(R. at 27.) The ALJ, therefore, rejected the two statements solely because they were made by

people who may potentially be biased in Plaintiff’s favor. This reason is insufficient. “[T]he

social security regulations and rulings specifically allow for the consideration of such statements

to show the severity of a claimant’s impairments and the impact of the severity of those

impairments upon a claimant’s ability to work.” Allums, 2015 WL 9282334 at *21 (citing Teel

v. Comm’r of Soc. Sec., No. 1:10-cv-613, 2011 WL 6256952, at *20 n.5 (S.D. Ohio August 22,

2011)). An ALJ’s “outright rejection of such statements because of undue bias would render the

social security rulings and regulations superfluous.” Id. (citing 20 C.F.R. § 416.913 and SSR 06-

03p).

                                                 11
       The Commissioner offers to explain the ALJ’s reasoning for rejecting the opinions.

Defendant extensively reviews the ALJ’s discussion of the medical records and argues that

“[a]lthough the ALJ did not discuss the opinions in detail, he indirectly attacked them when

evaluating the medical evidence. . . . Thus, the ALJ indirectly explained why he was not

crediting Ms. Ankrom’s complaints . . . .” (Def’s Mem. in Opp., at p. 9.) She makes the same

point of Mr. Ankrom’s statements. (Id. at 9-11.) The Commissioner’s attempt to explain the

omissions made by the ALJ would result in the Court “engaging in post hoc rationalization,

which is prohibited.” Miller v. Comm’r of Soc. Sec., No. 1:13–CV–1872, 2014 WL 3950912, at

*13 (N.D. Ohio Aug. 12, 2014) (remanding action where, inter alia, “the Court is unable to

ascertain the ALJ’s intent” because the ALJ “did not discuss her decision to omit the limitation”

contained in a medical opinion to which the ALJ attributed “full weight”); see also S.S.R. 96-8p;

Keeton v. Comm'r of Soc. Sec., 583 F. App’x 515, 524 (6th Cir. 2014) (“In reviewing an ALJ’s

findings and conclusions, this Court shall not ‘accept appellate counsel’s post hoc rationalization

for agency action in lieu of [accurate] reasons and findings enunciated by the Board.’ ”) (quoting

Hyatt Corp. v. N.L.R.B., 939 F.2d 361, 367 (6th Cir. 1991) ); Garrett v. Berryhill, No. 3:17-cv-

00049, 2018 WL 1521763, at *7 (S.D. Ohio Mar. 28, 2018) (remanding where “the

Commissioner improperly relies on post hoc rationalizations to substitute for the ALJ’s deficient

consideration of Plaintiff’s Crohn’s disease before May 31, 2014”); Collins v. Comm’r of Soc.

Sec., Case No. 2:17-cv-1028, 2019 WL 1512539, at *6 (S.D. Ohio, 2019) (collecting cases).

       Here, the ALJ cited no evidence in support of the alleged potential bias. He did not

indicate that he considered any factors set forth in SSR 06-03 for the evaluation of “other non-

medical opinions.” Accordingly, the Undersigned finds that the ALJ improperly rejected the

opinion statements from Norma Ankrom and Roy Ankrom.



                                                12
                                       VII. CONCLUSION

       Due to the error outlined above, Plaintiff is entitled to an order remanding this case to the

Social Security Administration pursuant to Sentence Four of 42 U.S.C. § 405(g). Accordingly, it

is RECOMMENDED that the Court REVERSE the Commissioner’s nondisability finding and

REMAND this case to the Commissioner and the ALJ under Sentence Four of § 405(g) for

further consideration consistent with this Report and Recommendation.

                               PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to



                                                 13
specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted)).


Date: July 26, 2019                               /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  14
